Citation Nr: 1123438	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1946 to May 1949.  He died in September 2007.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in September 2007.

2.  The Appellant's claim for nonservice-connected burial benefits was received by VA in October 2007.

3.  The Veteran died from a nonservice-connected cause while properly hospitalized by VA; he was hospitalized at a VA facility and then was admitted to a non-VA facility for hospital care under contract for the purpose of completing treatment incident to his hospitalization.

4.  The Appellant used personal funds to pay burial, funeral, and transportation expenses.


CONCLUSION OF LAW

The criteria for entitlement to an allowance for nonservice-connected burial benefits have been met.  38 U.S.C.A. §§ 2302, 7103 (West 2002); 38 C.F.R. §§ 3.1600(c), 3.1601-3.1610 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant in this case seeks reimbursement of burial expenses incurred from the death of her father.  Where a Veteran's death is not service-connected, a burial allowance may be payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2010).
  
Claims for a burial allowance may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." 38 C.F.R. § 3.1601(a)(1).  Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) provides that a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."

Further, applications for payments of burial and funeral expenses or for a plot or interment allowance under 38 C.F.R. § 3.1600 must be received by VA within two years after the burial or cremation of a Veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a) (2010).

In this case, according to the Certificate of Death, the Veteran died on September [redacted], 2007.  The Appellant's application for nonservice-connected burial benefits was received in October 2007 and indicated the Veteran had been buried in the Florida National Cemetery.  As her claim was subsequently received by VA in October 2007, well within a year of interment, the Board finds that her claim was timely filed, and that an adjudication of the claim on the merits may proceed at this time.

In addition to the regulations governing service connection set forth above, a burial allowance may be payable if a person dies from nonservice-connected causes while properly hospitalized by VA.  38 C.F.R. § 3.1600(c) (2010).  For burial allowance purposes, the term "hospitalized by VA" means admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, which further provides that VA may contract with non-VA facilities to furnish medical services for the treatment of any disability of a Veteran who (i) has been furnished hospital care, domiciliary care, or medical services, and (ii) requires medical services to complete treatment incident to such care or services.  38 U.S.C.A. § 7103(a)(2)(B) (2002 & West Supp. 2009); 38 C.F.R. § 3.1600(c)(2010).

In this case, prior to the Veteran's death, he was hospitalized at the VA Medical Center (VAMC) in Tampa, Florida, where he received treatment for his colon cancer and bladder mass (uroepithelial carcinoma), status post colectomy with colostomy and nephroureterectomy, and chronic respiratory failure.  He was hospitalized at this facility from September 1, 2007 to September 27, 2007.  According to the September 27, 2007 VA treatment report, the Veteran's life expectancy was a few days to 2 weeks and further care and treatment was required.  The records reflect that the Veteran's daughter was unable to provide the necessary services for her father at home by herself, and had devoted much effort with VA in finding an available bed for her father.  The treatment notes reflect that hospice care was finally found through Lifepath at the Sun City Hospice Care Center, and approved by VA on September 27, 2007.  On this last day at the VAMC, the appellant was noted to have gone to the VA library and obtained both a TV-VCR and her father's favorite John Wayne videos.  It was noted that she spent these last hours in the VAMC with her father watching these videos and waiting for the ambulance to arrive for transfer.  The treatment notes reflect that the Lifepath physician would be assuming the role of attending physician, and the VAMC made final arrangements with the hospice center to effectuate the Veteran's transfer.

These facts clearly indicate that the Veteran had been furnished VA hospital care in relation to nonservice- connected disabilities, and then VA contracted with a non-VA facility because he still required medical services, such as pain management and monitoring of vital signs, in order to complete treatment incident to those disabilities.  As such, the Board finds that the Veteran had been "hospitalized by VA" under the authority of 38 U.S.C.A. § 1703.

Moreover, the Appellant provided a statement of accounting reflecting that she paid burial, funeral, and transportation expenses in the amount of $9,470.36.  In this regard, the statement provided by the funeral home indicated that Hospice of Sun City is a contract provider of VA, and that as the appellant's personal funds were use to defray these expenses, she is entitled claim the allowance.

In light of the discussion above, the Board finds that appellant is entitled to a burial allowance not to exceed the amount specified in 38 U.S.C.A. § 2303(a).  38 C.F.R. § 3.1600(c).  As such, the appeal is granted.

Notice and Assistance

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.






ORDER

A nonservice-connected burial allowance is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


